Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed April 29, 2021.

3.	Claims 1 and 14-20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.
The applicant seems to be asserting that because the outcome of Takura’s teaching suggests that a call request may not be sent to the call requested terminal, Tokura cannot teach “sending… a connection establishment request message to a second node”.  This argument is erroneous.  On the contrary, according to Takura, if the capacity can meet the requirement, this limitation is explicitly taught.
The applicant also seems to be asserting that Tokura teaches transmission capacity (i.e., resources) between the call request terminal and the call requested terminal and therefore fails to teach determining “that local resources satisfy a service requirement of the first node” because local resources as claimed are “not network capacity resources”.  The examiner disagrees.  The applicants claim “local resources” without further defining what that local resource is, then argues local resources are “not network capacity resources”.  This argument is erroneous.  
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
Clearly, local resource can be broadly construed as any resources local to the second node.  Furthermore, Tokura teaches Quality of Service (QoS) (see Tokura, [0001]: “The present invention relates to network resource management used to provide real-time services, for which QoS (Quality of Service) is required”), which clearly teaches satisfying a service requirement.  Additional citations have been added to better teach the broadly claimed limitations.  
The applicant’s arguments with respect to the dependent claims are moot because, Tokura explicitly teaches the limitations of the independent claims.
For at least these reasons above and the rejection set forth below, claims 1-20 remain rejected and pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-8, 11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tokura et al. (US 2008/0239957).

INDEPENDENT:
As per claim 1, Tokura teaches a node management method, comprising: 
sending, by a first node, a connection establishment request message to a second node (see Tokura, [0010]: “network resource management means managing the connections between the terminals and the switching hubs, as well as between the switching hubs, and the transmission capacity of the transmission links associated with the connections, is provided on the network; the call request terminal transmits a call request containing information on the transmission capacity whose allocation is requested in order to perform communication, along with its own terminal address and the address of the call requested terminal”); 
receiving, by the first node, a request acceptance response message fed back by the second node, wherein the request acceptance response message is generated by the second node after the second node determines, according to the connection establishment request message, that local resources satisfy a service requirement of the first node (see Tokura, [0001]: “The present invention relates to network resource management used to provide real-time services, for which QoS (Quality of Service) is required”; [0010]: “in response to the call request from the call request terminal, makes an assessment as to whether transmission capacity to be used can be assured along the path traversing switching hubs between the call request terminal and the call requested terminal and transmits the call request to the call requested terminal if it can be assured… the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled… the network resource management means releases transmission capacity in case transmission capacity corresponding to the clear request has been assured”; and [0022]: “To transmit information regarding correspondents, transmission capacity, assurability of capacity, acceptance/rejection of incoming calls, as well as the release of capacity, the network resource management means and the terminals preferably use SIP (Session Initiation Protocol)”, emphasis added); and 
receiving, by the first node, a connection establishment acknowledgement message sent by the second node, wherein the connection establishment acknowledgement message is generated by the second node after the second node determines that resource allocation for the first node is completed (see Tokura, [0010]: “the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled”), 
wherein the first node and the second node are cooperative nodes for each other (see Tokura, [0010]: “transmits a clear request to a peer terminal via the network resource management means”). 

As per claim 6, Tokura teaches a node management method, comprising: 
receiving, by a second node, a connection establishment request message sent by a first node (see Tokura, [0010]: “network resource management means managing the connections between the terminals and the switching hubs, as well as between the switching hubs, and the transmission capacity of the transmission links associated with the connections, is provided on the network; the call request terminal transmits a call request containing information on the transmission capacity whose allocation is requested in order to perform communication, along with its own terminal address and the address of the call requested terminal”); 
determining, by the second node, whether local resources satisfy a service requirement of the first node (see Tokura, [0001]: “The present invention relates to network resource management used to provide real-time services, for which QoS (Quality of Service) is required”; [0010]: “in response to the call request from the call request terminal, makes an assessment as to whether transmission capacity to be used can be assured along the path traversing switching hubs between the call request terminal and the call requested terminal and transmits the call request to the call requested terminal if it can be assured… the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled… the network resource management means releases transmission capacity in case transmission capacity corresponding to the clear request has been assured”; and [0022]: “To transmit information regarding correspondents, transmission capacity, assurability of capacity, acceptance/rejection of incoming calls, as well as the release of capacity, the network resource management means and the terminals preferably use SIP (Session Initiation Protocol)”, emphasis added); and 
feeding back, by the second node, a request acceptance response message to the first node when the service requirement of the first node is satisfied (see Tokura, [0010]: “the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled”), 
wherein the first node and the second node are cooperative nodes for each other (see Tokura, [0010] “transmits a clear request to a peer terminal via the network resource management means”).

claim 14, Tokura teaches a node management device, applied to a first node and comprising: a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: 
send a connection establishment request message to a second node (see Tokura, [0010]: “network resource management means managing the connections between the terminals and the switching hubs, as well as between the switching hubs, and the transmission capacity of the transmission links associated with the connections, is provided on the network; the call request terminal transmits a call request containing information on the transmission capacity whose allocation is requested in order to perform communication, along with its own terminal address and the address of the call requested terminal”); 
receive a request acceptance response message fed back by the second node, wherein the request acceptance response message is generated by the second node after the second node determines, according to the connection establishment request message, that local resources satisfy a service requirement of the first node (see Tokura, [0001]: “The present invention relates to network resource management used to provide real-time services, for which QoS (Quality of Service) is required”; [0010]: “in response to the call request from the call request terminal, makes an assessment as to whether transmission capacity to be used can be assured along the path traversing switching hubs between the call request terminal and the call requested terminal and transmits the call request to the call requested terminal if it can be assured… the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled… the network resource management means releases transmission capacity in case transmission capacity corresponding to the clear request has been assured”; and [0022]: “To transmit information regarding correspondents, transmission capacity, assurability of capacity, acceptance/rejection of incoming calls, as well as the release of capacity, the network resource management means and the terminals preferably use SIP (Session Initiation Protocol)”, emphasis added); and 
receive a connection establishment acknowledgement message sent by the second node, wherein the connection establishment acknowledgement message is generated by the second node after the second node determines that resource allocation for the first node is completed (see Tokura, [0010]: “the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled”), 
wherein the first node and the second node are cooperative nodes for each other (see Tokura, [0010] “transmits a clear request to a peer terminal via the network resource management means”).

DEPENDENT:
As per claim 2, which depends on claim 1, Tokura further teaches wherein before sending, by a first node, a connection establishment request message to a second node, the method further comprises: receiving, by the first node, a cooperative node determination message cooperative node allocation indication sent by a central node, wherein the cooperative node determination message cooperative node allocation indication is used for notifying that the second node is selected as the cooperative node of the first node (see Tokura, [0001] “the present invention relates to allocation of transmission capacity for communication, and to management thereof, performed by deciding the values of the maximum frame (packet) rate and the maximum transmission delay time on Ethernet (registered trademark) networks”).
As per claim 3, which depends on claim 1, Tokura further teaches wherein after sending, by a first node, a connection establishment request message to a second node, the method further comprises: receiving, by the first node, a request rejection response message fed back by the second node, wherein the request rejection response message is generated by (see Tokura, [0010] “and transmits a call rejection if it is itself communication-disabled”). 
As per claim 4, which depends on claim 1, Tokura further teaches wherein after receiving, by the first node, a connection establishment acknowledgement message sent by the second node, the method further comprises: sending, by the first node, a connection release request message to the second node; and receiving, by the first node, a connection release acknowledgement message fed back by the second node, wherein the connection release acknowledgement message is generated by the second node after the second node uploads relevant data of the first node to a data platform and releases the relevant resource allocated to the first node (see Tokura, [0010] “or transmits an incoming call rejection to the call request terminal if it cannot be assured”).
As per claim 5, which depends on claim 1, Tokura further teaches wherein after receiving, by the first node, a request acceptance response message fed back by the second node and before receiving, by the first node, a connection establishment acknowledgement message sent by the second node, the method further comprises: waiting, by the first node, for the second node to allocate a resource to the first node (see Tokura, [0010] “the call request terminal transmits a call request containing information on the transmission capacity whose allocation is requested in order to perform communication, along with its own terminal address and the address of the call requested terminal”).
As per claim 7, which depends on claim 6, Tokura further teaches wherein after determining, by the second node, whether local resources satisfy a service requirement of the first node, the method further comprises: feeding back, by the second node, a request rejection response message to the first node when the service requirement of the first node is not (see Tokura, [0010] “and transmits a call rejection if it is itself communication-disabled”).
As per claim 8, which depends on claim 6, Tokura further teaches wherein when the service requirement of the first node is satisfied, the method further comprises: allocating, by the second node, a resource to the first node; and sending, by the second node, a connection establishment acknowledgement message to the first node after the second node completes resource allocation for the first node (see Tokura, [0010] “makes an assessment as to whether transmission capacity to be used can be assured along the path traversing switching hubs between the call request terminal and the call requested terminal and transmits the call request to the call requested terminal if it can be assured, or transmits an incoming call rejection to the call request terminal if it cannot be assured; the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled”).
As per claim 11, which depends on claim 8, Tokura further teaches wherein after sending the connection establishment acknowledgement message to the first node, the method further comprises: receiving, by the second node, a connection release request message sent by the first node; uploading, by the second node, relevant data of the first node to a data platform; and releasing, by the second node, the relevant resource allocated to the first node and sending, by the second node, a connection release acknowledgement message to the first node after the second node receives a data uploading acknowledgement message fed back by the data platform (see Tokura, [0010]: “the network resource management means, along with forwarding a receive acknowledgement or a call rejection from the call requested terminal to the corresponding call request terminal, releases transmission capacity assured for the call request associated with a call rejection when a call rejection is received from the call requested terminal; the call request terminal, upon receipt of the receive acknowledgement from the call requested terminal”; and [0159] “When terminal 2-5 leaves the multicast group, upon receipt of a Clear Request (CQ) from terminal 2-5 by the network resource management device, the network resource management device releases transmission capacity on all transmission links within the multicast path by the amount of transmission capacity assured by terminal 2-5 and sends an IGMP Leave message to the switching hubs. By doing so, terminal 2-5 is allowed to leave the multicast path established on the network”).
As per claim 15, which depends on claim 14, Tokura further teaches wherein the processor is further configured to: send a connection release request message to the second node after the connection establishment acknowledgement message sent by the second node is received: and receive a connection release acknowledgement message fed back by the second node, wherein the connection release acknowledgement message is generated by the second node after the second node uploads relevant data of the first node to a data platform and releases the relevant resource allocated to the first node (see Tokura, [0010]: “the network resource management means, along with forwarding a receive acknowledgement or a call rejection from the call requested terminal to the corresponding call request terminal, releases transmission capacity assured for the call request associated with a call rejection when a call rejection is received from the call requested terminal; the call request terminal, upon receipt of the receive acknowledgement from the call requested terminal”; and [0159] “When terminal 2-5 leaves the multicast group, upon receipt of a Clear Request (CQ) from terminal 2-5 by the network resource management device, the network resource management device releases transmission capacity on all transmission links within the multicast path by the amount of transmission capacity assured by terminal 2-5 and sends an IGMP Leave message to the switching hubs. By doing so, terminal 2-5 is allowed to leave the multicast path established on the network”).
As per claim 16, Tokura further teaches the node management device, applied to a second node and comprising: a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform the followings (see Tokura, [0034] “can be implemented by installing computer programs describing such processing on a general-purpose information processing system”): receiving a connection establishment request message sent by a first node; determining whether local resources satisfy a service requirement of the first node; and feeding back a request acceptance response message to the first node when the service requirement of the first node is satisfied, wherein the first node and the second node are cooperative nodes for each other (see claim 1 rejection above).
As per claim 17, which depends on claim 16, Tokura further teaches wherein the processor is further configured to: allocate a resource to the first node when the service requirement of the first node is satisfied; and send a connection establishment acknowledgment message to the first node after resource allocation for the first node is completed (see Tokura, [0009] “an object thereof is to provide a transmission capacity allocation method capable of allocating transmission capacity between terminals without control over hubs”; and [0010]: “the call request terminal transmits a call request containing information on the transmission capacity whose allocation is requested in order to perform communication, along with its own terminal address and the address of the call requested terminal; the network resource management means, in response to the call request from the call request terminal, makes an assessment as to whether transmission capacity to be used can be assured along the path traversing switching hubs between the call request terminal and the call requested terminal and transmits the call request to the call requested terminal if it can be assured, or transmits an incoming call rejection to the call request terminal if it cannot be assured; the call requested terminal transmits a receive acknowledgement to the call request terminal through the network resource management means if it is itself communication-enabled, and transmits a call rejection if it is itself communication-disabled; the network resource management means, along with forwarding a receive acknowledgement or a call rejection from the call requested terminal to the corresponding call request terminal, releases transmission capacity assured for the call request associated with a call rejection when a call rejection is received from the call requested terminal; the call request terminal, upon receipt of the receive acknowledgement from the call requested terminal, recognizes that communication with guaranteed transmission capacity has been established and initiates transmission of data frames to the call requested terminal”).
As per claim 18, which depends on claim 17, Tokura further teaches wherein the processor is further configured to: receive a connection release request message sent by the connection establishment acknowledgement message is sent to the first node; upload relevant data of the first node to a data platform; and release the relevant resource allocated to the first node and send a connection release acknowledgement message to the first node after a data uploading acknowledgement message fed back by the data platform is received (see Tokura, [0010]: “the network resource management means, along with forwarding a receive acknowledgement or a call rejection from the call requested terminal to the corresponding call request terminal, releases transmission capacity assured for the call request associated with a call rejection when a call rejection is received from the call requested terminal; the call request terminal, upon receipt of the receive acknowledgement from the call requested terminal”; and [0159] “When terminal 2-5 leaves the multicast group, upon receipt of a Clear Request (CQ) from terminal 2-5 by the network resource management device, the network resource management device releases transmission capacity on all transmission links within the multicast path by the amount of transmission capacity assured by terminal 2-5 and sends an IGMP Leave message to the switching hubs. By doing so, terminal 2-5 is allowed to leave the multicast path established on the network”).
As per claim 19, Tokura further teaches a non-transitory storage medium storing a program, wherein when the program is executed, the method of claim 1 is performed (see Tokura, [0034] “can be implemented by installing computer programs describing such processing on a general-purpose information processing system”).
(see Tokura, [0034] “can be implemented by installing computer programs describing such processing on a general-purpose information processing system”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al. (US 2008/0239957) in view of Yasala et al. (US 2003/0188156).
As per claims 9 and 12, which respectively depend on claims 6 and 11, although Tokura further teaches wherein after receiving the connection establishment request message sent by the first node, the method further comprises: performing, authentication and authorization on the first node (see Tokura, [0162]: “Terminal 2-5, whose join to the multicast group has been authorized, sends an IGMP Join message to switching hub 3-6”), Tokura does not explicitly teach that the authentication and authorization is performed by the second node.
(see Yasala, Fig.1; Fig.3; and [0012]: “An authentication certificate is used in a first level of security validation to authenticate the identity and trustworthiness of a peer to a validating peer in a network of computers’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tokura in view of Yasala so that authentication and authorization is performed by the second node.  One would be motivated to do so because direct authentication and authorization reduces communication time and bandwidth.
As per claim 10, which depends on claim 9, although Tokura further teaches wherein before determining, by the second node, whether the local resources satisfy the service requirement of the first node, the method further comprises: determining that the authentication and authorization of the first node is successful (see Tokura, [0162]: “Terminal 2-5, whose join to the multicast group has been authorized, sends an IGMP Join message to switching hub 3-6”), Tokura does not explicitly teach that the authentication and authorization is performed by the second node.
Yasala teaches authentication and authorization is performed by the second node (see Yasala, Fig.1; Fig.3; and [0012]: “An authentication certificate is used in a first level of security validation to authenticate the identity and trustworthiness of a peer to a validating peer in a network of computers’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tokura in view of Yasala so that authentication and authorization is performed by the second node.  One would be motivated to do so because direct authentication and authorization reduces communication time and bandwidth.
claim 13, which depends on claim 12, although Tokura further teaches wherein, before uploading, by the second node, relevant data of the first node to a data platform, the method further comprises: determining that the authentication and authorization of the first node is successful (see Tokura, [0162]: “Terminal 2-5, whose join to the multicast group has been authorized, sends an IGMP Join message to switching hub 3-6”), Tokura does not explicitly teach that the authentication and authorization is performed by the second node.
Yasala teaches authentication and authorization is performed by the second node (see Yasala, Fig.1; Fig.3; and [0012]: “An authentication certificate is used in a first level of security validation to authenticate the identity and trustworthiness of a peer to a validating peer in a network of computers’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tokura in view of Yasala so that authentication and authorization is performed by the second node.  One would be motivated to do so because direct authentication and authorization reduces communication time and bandwidth.


Conclusion
8.	For the reasons above, claims 1-20 have been rejected and remain pending.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
May 12, 2021